Exhibit 10.1

FIRST AMENDMENT

FIRST AMENDMENT, dated as of August 8, 2005 (this “First Amendment”), to the
Employment Agreement, dated as of May 5, 2004 (the “Agreement”), between SIRIUS
SATELLITE RADIO INC., a Delaware corporation (the “Company”), and SCOTT
GREENSTEIN (the “Executive”).

WITNESSETH:

WHEREAS, the Company and the Executive jointly desire to amend certain
provisions of the Agreement in the manner provided for in this First Amendment;

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and in consideration of the premises contained herein,
the Company and the Executive hereby agree as follows:

1. Amendment of Section 3 (Term) of the Agreement. Section 3 of the Agreement is
hereby amended by deleting “May 4, 2007” and substituting in lieu thereof “July
31, 2009.”

2. Amendments of Section 4 (Compensation) of the Agreement. Section 4(a) of the
Agreement is hereby amended by deleting the figure “$525,000” and substituting
in lieu thereof “$700,000.”

(b)  The second sentence of Section 4(a) of the Agreement is hereby amended by
deleting the phrase “provided that the Base Salary shall at all times be not
less than the base salary of the Company’s President, Operations and Sales.”

(c)  Sections 4(c) and 4(d) of the Agreement are hereby amended by deleting the
third sentences thereof.

(d)  Section 4(e) of the Agreement is hereby amended by deleting the fourth
sentence thereof.

3. Amendment of Section 5 (Additional Compensation; Expenses and Benefits) of
the Agreement. The Agreement is hereby amended by deleting Section 5(c) thereof.

4. Grant of Additional Stock Options and Restricted Stock Units. (a) On the date
hereof, the Company shall grant to the Executive an option to purchase 1,250,000
shares of the Company’s common stock, par value $.001 per share (the “Common
Stock”), at an exercise price of $6.602 per share, the closing price of the
Common Stock on the Nasdaq National Market on the date hereof. Such options
shall be subject to the terms and conditions set forth in the Option Agreement
attached to this First Amendment as Exhibit A.

 

 


--------------------------------------------------------------------------------



2

 

 

(b)  On the date hereof, the Company shall grant to the Executive 462,222
restricted stock units, 62,222 of which represent restricted stock units earned
by you pursuant to the Company’s existing equity accumulation program. Such
restricted stock units shall be subject to the terms and conditions set forth in
the Restricted Stock Unit Agreements attached to this First Amendment as
Exhibits B and C.

5. No Other Amendments. Except as expressly amended, modified and supplemented
by this First Amendment, the provisions of the Agreement are and shall remain in
full force and effect.

6. Governing Law. This First Amendment shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York applicable to
contracts made and to be performed entirely within the State of New York.

7. Counterparts. This First Amendment may be executed in counterparts, all of
which shall be considered one and the same agreement, and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other party.

8. Entire Agreement. This First Amendment represents the entire agreement of the
Company and the Executive with respect to the subject matter hereof, and there
are no promises, undertakings, representations or warranties by the parties
hereto relative to the subject matter hereof not expressly set forth or referred
to herein.

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

 

 

 

SIRIUS SATELLITE RADIO INC.





 

By: 


/s/ John H. Schultz

 

 

 

John H. Schultz
Senior Vice President,
Human Resources

 

 





 

 


/s/ Scott Greenstein

 

 

 

     Scott Greenstein

 

 


--------------------------------------------------------------------------------



3

 

 

Exhibit A

THIS OPTION HAS NOT BEEN REGISTERED UNDER STATE OR FEDERAL

SECURITIES LAWS. THIS OPTION MAY NOT BE TRANSFERRED EXCEPT

BY WILL OR UNDER THE LAWS OF DESCENT AND DISTRIBUTION.

AMENDED AND RESTATED SIRIUS SATELLITE RADIO

2003 LONG-TERM STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

THIS STOCK OPTION AGREEMENT (this “Agreement”), dated as of August 8, 2005,
between SIRIUS SATELLITE RADIO INC., a Delaware corporation (the “Company”), and
SCOTT GREENSTEIN (the “Employee”).

1. Grant of Option; Vesting. (a) Subject to the terms and conditions of this
Agreement and the Amended and Restated Sirius Satellite Radio 2003 Long-Term
Stock Incentive Plan (as amended, the “Plan”), the Company hereby grants to the
Employee the right and option (this “Option”) to purchase up to one million two
hundred and fifty thousand (1,250,000) shares (the “Shares”) of common stock,
par value $0.001 per share, of the Company at a price per share of $6.602 (the
“Exercise Price”). This Option is not intended to qualify as an Incentive Stock
Option for purposes of Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”). In the case of any stock split, stock dividend or like
change in the Shares occurring after the date hereof, the number of Shares and
the Exercise Price shall be adjusted as set forth in Section 4(b) of the Plan.

(b) Subject to the terms and conditions of this Section 1(b), the Shares shall
vest and be exercisable as follows:

(i) Four hundred and sixteen thousand (416,000) Shares shall vest and become
exercisable on August 8, 2006 if the Employee continues to be employed by the
Company on August 8, 2006;

(ii) Four hundred and seventeen thousand (417,000) Shares shall vest and become
exercisable on August 8, 2007 if the Employee continues to be employed by the
Company on August 8, 2007; and

(iii) Four hundred and seventeen thousand (417,000) Shares shall vest and become
exercisable on August 8, 2008 if the Employee continues to be employed by the
Company on August 8, 2008.

(c) If the Employee’s employment with Company terminates for any reason, this
Option, to the extent not then vested, shall immediately terminate without
consideration; provided that if the Employee’s employment terminates (i) due to
death the unvested portion of this Option, to

 

 


--------------------------------------------------------------------------------



4

 

 

the extent not previously canceled or forfeited, shall immediately become vested
and exercisable; or (ii) due to Disability (as defined below), without Cause (as
defined in the Employment Agreement, dated as of May 5, 2004 (as amended,
supplemented or otherwise modified, the “Employment Agreement”), between the
Company and the Employee), or by the Employee for Good Reason (as defined in the
Employment Agreement), the unvested portion of this Option, to the extent not
previously canceled or forfeited, shall vest in accordance with the terms of
this Agreement, but any conditions contained in this Agreement which would
require the Employee to be an employee of the Company on a specified date shall
have no force or effect. The extension of this Option following the termination
of the Employee due to Disability, without Cause or by the Employee for Good
Reason shall be conditioned upon the Employee executing a release in accordance
with Section 6(f)(i) of the Employment Agreement.

2. Term. This Option shall terminate on August 8, 2015; provided that if:

(a) the Employee’s employment with the Company is terminated due to the
Employee’s death or Disability, terminated by the Company without Cause or by
the Employee for Good Reason, the Employee may exercise the vested portion of
this Option for one year following the later of the date of (i) such termination
and (ii) the vesting of such Option, but not later than August 8, 2015;

(b) the Employee’s employment with the Company is terminated for Cause, the
Employee may exercise the vested portion of this Option until ninety days
following the date of such termination, but not later than August 8, 2015; and

(c) the Employee voluntarily terminates his employment with the Company without
Good Reason, the Employee may exercise the vested portion of this Option until
ninety days following the date of such termination, but not later than August 8,
2015.

Subject to the terms of the Plan, if the Employee’s employment is terminated by
death, this Option shall be exercisable only by the person or persons to whom
the Employee’s rights under such Option shall pass by the Employee’s will or by
the laws of descent and distribution of the state or county of the Employee’s
domicile at the time of death. “Disability” shall mean the Employee is unable to
perform the essential duties and functions of his position because of a
disability, even with a reasonable accommodation, for one hundred eighty days
within any three hundred sixty-five day period. Upon making a determination of
Disability, the Company shall determine the date of the Employee’s termination
of employment. Subject to the terms of the Plan, if the Employee’s employment is
terminated by Disability under circumstance in which it is reasonable to
conclude that the Employee does not have the ability to exercise this Option,
this Option shall be exercisable by the person or persons who have been legally
appointed to act in the name of the Employee.

3. Exercise. Subject to Sections 1 and 2 of this Agreement and the terms of the
Plan, this Option may be exercised, in whole or in part, by means of a written
notice of exercise signed and delivered by the Employee (or, in the case of
exercise after death of the Employee, by the executor, administrator, heir or
legatee of the Employee, as the case may be, or, in the case of exercise after
the termination of the Employee as a result of a Disability under circumstance
in

 

 


--------------------------------------------------------------------------------



5

 

 

which it is reasonable to conclude that the Employee does not have the ability
to exercise this Option, by the person or persons who have been legally
appointed to act in the name of the Employee) to the Company at the address set
forth herein for notices to the Company. Such notice shall (a) state the number
of Shares to be purchased and the date of exercise, and (b) be accompanied by
payment of the Exercise Price in cash or such other method of payment as may be
permitted by Section 6(d) of the Plan, subject, in the case of a broker-assisted
exercise, to applicable law.

4. Non-transferable. This Option may not be transferred, assigned, pledged or
hypothecated in any manner (whether by operation of law or otherwise) other than
(a) by will or by the applicable laws of descent and distribution or (b) in
accordance with the provisions of Section 14(a)(iii) of the Plan, and shall not
be subject to execution, attachment or similar process. Any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of the Option or of any right
or privilege conferred hereby shall be null and void.

5. Withholding. Prior to delivery of the Shares purchased upon exercise of this
Option, the Company shall determine the amount of any United States federal,
state and local income tax, if any, which is required to be withheld under
applicable law and shall, as a condition of exercise of this Option and delivery
of certificates representing the Shares purchased upon exercise of this Option,
collect from the Employee or, subject to such rules as may be established by the
administrator of the Plan, from a broker who has been instructed by the Employee
to sell Shares deliverable upon exercise of this Option, the amount of any such
tax to the extent not previously withheld.

6. Rights of the Employee. Neither this Option, the execution of this Agreement
nor the exercise of any portion of this Option shall confer upon the Employee
any right to, or guarantee of, continued employment by the Company, or in any
way limit the right of the Company to terminate employment of the Employee at
any time, subject to the terms of any written employment or similar agreement
between the Company and the Employee.

7. Professional Advice. The acceptance and exercise of this Option may have
consequences under federal and state tax and securities laws that may vary
depending upon the individual circumstances of the Employee. Accordingly, the
Employee acknowledges that the Employee has been advised to consult his or her
personal legal and tax advisor in connection with this Agreement and this
Option.

8. Agreement Subject to the Plan. The Option and this Agreement are subject to
the terms and conditions set forth in the Plan, which terms and conditions are
incorporated herein by reference. A copy of the Plan previously has been
delivered to the Employee. This Agreement, the Employment Agreement and the Plan
constitute the entire understanding between the Company and the Employee with
respect to this Option.

9. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, and shall bind and inure to
the benefit of the heirs, executors, personal representatives, successors and
assigns of the parties hereto.

 

 


--------------------------------------------------------------------------------



6

 

 

10. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given when delivered personally or when telecopied (with
confirmation of transmission received by the sender), three business days after
being sent by certified mail, postage prepaid, return receipt requested or one
business day after being delivered to a nationally recognized overnight courier
with next day delivery specified to the parties at the following addresses (or
at such other address for a party as shall be specified by like notice):

 

Company:

 

Sirius Satellite Radio Inc.
1221 Avenue of the Americas
36th Floor
New York, New York 10020
Attention: General Counsel

 

 

 

Employee:

 

Scott Greenstein
Address on file at the
office of the Company

 

Notices sent by email or other electronic means not specifically authorized by
this Agreement shall not be effective for any purpose of this Agreement.

11. Binding Effect. This Agreement has been duly executed and delivered by the
Company and constitutes the legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance or transfer, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

SIRIUS SATELLITE RADIO INC.

 

 

EMPLOYEE

By: 








 

 





 

John H. Schultz
Senior Vice President,
Human Resources

 

 

Scott Greenstein

 

 


--------------------------------------------------------------------------------



7

 

 

Exhibit B

THE RSUs HAVE NOT BEEN REGISTERED UNDER STATE OR FEDERAL SECURITIES

LAWS. THE RSUs MAY NOT BE TRANSFERRED EXCEPT

BY WILL OR UNDER THE LAWS OF DESCENT AND DISTRIBUTION.

AMENDED AND RESTATED SIRIUS SATELLITE RADIO

2003 LONG-TERM STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated as of August 8,
2005, between SIRIUS SATELLITE RADIO INC., a Delaware corporation (the
“Company”), and SCOTT GREENSTEIN (the “Employee”).

1. Grant of RSUs. Subject to the terms and conditions of this Agreement, the
Company hereby grants four hundred thousand (400,000) restricted share units
(“RSUs”) to the Employee. This grant is made pursuant to the terms of the
Amended and Restated Sirius Satellite Radio 2003 Long-Term Stock Incentive Plan
(as amended, the “Plan”), which Plan is incorporated herein by reference and
made a part of this Agreement. Each RSU represents the unfunded, unsecured right
of the Employee to receive one share of common stock, par value $.001 per share,
of the Company (each, a “Share”) on the date or dates specified in this
Agreement. Capitalized terms not otherwise defined herein shall have the same
meanings as in the Plan.

2. Dividends. If on any date while RSUs are outstanding the Company shall pay
any dividend on the Shares (other than a dividend payable in Shares), the number
of RSUs granted to the Employee shall, as of the record date for such dividend
payment, be increased by a number of RSUs equal to: (a) the product of (x) the
number of RSUs held by the Employee as of such record date, multiplied by (y)
the per Share amount of any cash dividend (or, in the case of any dividend
payable, in whole or in part, other than in cash, the per Share value of such
dividend, as determined in good faith by the Company), divided by (b) the
average closing price of a Share on the Nasdaq National Market on the twenty
trading days preceding, but not including, such record date. In the case of any
dividend declared on Shares that is payable in the form of Shares, the number of
RSUs granted to the Employee shall be increased by a number equal to the product
of (1) the aggregate number of RSUs held by the Employee on the record date for
such dividend, multiplied by (2) the number of Shares (including any fraction
thereof) payable as a dividend on a Share. In the case of any other change in
the Shares occurring after the date hereof, the number of RSUs shall be adjusted
as set forth in Section 4(b) of the Plan.

3. No Rights of a Stockholder. The Employee shall not have any rights as a
stockholder of the Company until the Shares have been registered in the
Company’s register of stockholders.

 

 


--------------------------------------------------------------------------------



8

4. Issuance of Shares subject to RSUs. (a) Subject to earlier issuance pursuant
to the terms of this Agreement or the Plan, on August 12, 2005, the Company
shall issue, or cause there to be transferred, to the Employee one hundred
thousand (100,000) Shares, representing an equal number of the RSUs granted to
the Employee under this Agreement.

(b) Subject to earlier issuance pursuant to the terms of this Agreement or the
Plan, on August 8, 2007, the Company shall issue, or cause there to be
transferred, to the Employee three hundred thousand (300,000) Shares,
representing an equal number of the RSUs granted to the Employee under this
Agreement, if the Employee continues to be employed by the Company on August 8,
2007.

(c) If the Employee’s employment with Company terminates for any reason, the
RSUs shall immediately terminate without consideration; provided that if the
Employee’s employment terminates (i) due to death the Company shall issue within
30 days, or cause there to be transferred within 30 days, to the Employee or his
estate Shares equal to the unvested portion of the RSUs, to the extent not
previously canceled or forfeited, or (ii) due to or Disability (as defined
below), without Cause (as defined in the Employment Agreement, dated as of May
5, 2004 (as amended, supplemented or otherwise modified, the “Employment
Agreement”), between the Company and the Employee), or by the Employee for Good
Reason (as defined in the Employment Agreement), the unvested portion of the
RSUs, to the extent not previously canceled or forfeited, shall vest in
accordance with the terms of this Agreement, but any conditions contained in
this Agreement which would require the Employee to be an employee of the Company
on a specified date shall have no force or effect. “Disability” shall mean the
Employee is unable to perform the essential duties and functions of his position
because of a disability, even with a reasonable accommodation, for one hundred
eighty days within any three hundred sixty-five day period. Upon making a
determination of Disability, the Company shall determine the date of the
Employee’s termination of employment. The waiver of the condition that the
Employee be an employee of the Company contained above in the event of the
termination of the Employee due to Disability, without Cause or by the Employee
for Good Reason shall be conditioned upon the Employee executing a release in
accordance with Section 6(f)(i) of the Employment Agreement.

5. Term. This Agreement shall terminate on August 8, 2007.

6. Non-transferable. The RSUs may not be transferred, assigned, pledged or
hypothecated in any manner (whether by operation of law or otherwise) other than
by will or by the applicable laws of descent and distribution, and shall not be
subject to execution, attachment or similar process. Any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of RSUs or of any right or
privilege conferred hereby shall be null and void.

7. Withholding. Prior to delivery of the Shares pursuant to this Agreement, the
Company shall determine the amount of any United States federal, state and local
income tax, if any, which is required to be withheld under applicable law and
shall, as a condition of delivery of certificates representing the Shares
pursuant to this Agreement, collect from the Employee the amount of any such tax
to the extent not previously withheld.

 

 


--------------------------------------------------------------------------------



9

8. Rights of the Employee. Neither this Agreement nor the RSUs shall confer upon
the Employee any right to, or guarantee of, continued employment by the Company,
or in any way limit the right of the Company to terminate the employment of the
Employee at any time, subject to the terms of any written employment or similar
agreement between the Company and the Employee.

9. Professional Advice. The acceptance of the RSUs may have consequences under
federal and state tax and securities laws that may vary depending upon the
individual circumstances of the Employee. Accordingly, the Employee acknowledges
that the Employee has been advised to consult his or her personal legal and tax
advisor in connection with this Agreement and the RSUs.

10. Agreement Subject to the Plan. This Agreement and the RSUs are subject to
the terms and conditions set forth in the Plan, which terms and conditions are
incorporated herein by reference. A copy of the Plan previously has been
delivered to the Employee. This Agreement, the Employment Agreement and the Plan
constitute the entire understanding between the Company and the Employee with
respect to the RSUs.

11. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, and shall bind and inure to
the benefit of the heirs, executors, personal representatives, successors and
assigns of the parties hereto.

12. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given when delivered personally or when telecopied (with
confirmation of transmission received by the sender), three business days after
being sent by certified mail, postage prepaid, return receipt requested or one
business day after being delivered to a nationally recognized overnight courier
with next day delivery specified to the parties at the following addresses (or
at such other address for a party as shall be specified by like notice):

 

Company:

 

Sirius Satellite Radio Inc.
1221 Avenue of the Americas 36th Floor
New York, New York 10020
Attention: General Counsel

 

 

 

Employee:

 

Scott Greenstein
Address on file at the
office of the Company


Notices sent by email or other electronic means not specifically authorized by
this Agreement shall not be effective for any purpose of this Agreement.

13. Binding Effect. This Agreement has been duly executed and delivered by the
Company and constitutes the legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance or transfer, moratorium or other

 

 


--------------------------------------------------------------------------------



10

similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

SIRIUS SATELLITE RADIO INC.

 

EMPLOYEE:

By: 






 






 

John H. Schultz
Senior Vice President,
Human Resources

 

Scott Greenstein

 

 


--------------------------------------------------------------------------------



11

Exhibit C

THE RSUs HAVE NOT BEEN REGISTERED UNDER STATE OR FEDERAL SECURITIES LAWS. THE
RSUs MAY NOT BE TRANSFERRED EXCEPT BY WILL OR UNDER THE LAWS OF DESCENT AND
DISTRIBUTION.

AMENDED AND RESTATED

SIRIUS SATELLITE RADIO 2003 LONG-TERM STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated as of August 8,
2005, between SIRIUS SATELLITE RADIO INC., a Delaware corporation (the
“Company”), and SCOTT GREENSTEIN (the “Employee”).

1. Grant of RSUs. Subject to the terms and conditions of this Agreement, the
Company hereby grants sixty two thousand two hundred and twenty two (62,222)
restricted stock units (“RSUs”) to the Employee. This grant is made pursuant to
the terms of the Amended and Restated Sirius Satellite Radio 2003 Long-Term
Stock Incentive Plan (the “Plan”), which Plan, as amended from time to time, is
incorporated herein by reference and made a part of this Agreement. Each RSU
represents the unfunded, unsecured right of the Employee to receive one share of
common stock, par value $.001 per share, of the Company (each, a “Share”) on the
dates specified in this Agreement. Capitalized terms not otherwise defined
herein have the same meanings as in the Plan.

2. Dividends. If on any date while RSUs are outstanding the Company shall pay
any dividend on the Shares (other than a dividend payable in Shares), the number
of RSUs granted to the Employee shall, as of the record date for such dividend
payment, be increased by a number of RSUs equal to: (a) the product of: (x) the
number of RSUs held by the Employee as of such record date, multiplied by (y)
the per Share amount of any cash dividend (or, in the case of any dividend
payable, in whole or in part, other than in cash, the per Share value of such
dividend, as determined in good faith by the Company), divided by (b) the
average closing price of a Share on the NASDAQ National Market on the 20 trading
days preceding, but not including, such record date. In the case of any dividend
declared on Shares that is payable in the form of Shares, the number of RSUs
granted to the Employee shall be increased by a number equal to the product of:
(1) the aggregate number of RSUs held by the Employee on the record date for
such dividend, multiplied by (2) the number of Shares (including any fraction
thereof) payable as a dividend on a Share. In the case of any other change in
the Shares occurring after the date hereof, the number of RSUs shall be adjusted
as set forth in Section 4(b) of the Plan.

3. No Rights of a Stockholder. The Employee shall not have any rights as a
stockholder of the Company until the Shares representing the RSUs have been
registered in the Company’s register of stockholders.

 

 


--------------------------------------------------------------------------------



12

4. Issuance of Shares subject to RSUs. (a) Subject to earlier issuance pursuant
to the terms of the Plan, on August 8, 2006, the Company shall issue, or cause
there to be transferred, to the Employee a number of Shares equal to the RSUs
granted to the Employee under this Agreement if the Employee continues to be
employed by the Company on August 8, 2006.

(b) If the Employee’s employment with Company terminates for any reason, the
RSUs shall immediately terminate without consideration; provided that if the
Employee’s employment terminates (i) due to death, the Company shall issue
within 30 days, or cause there to be transferred within 30 days, to the Employee
or his estate Shares equal to the unvested portion of the RSUs, to the extent
not previously canceled or forfeited, or (ii) due to Disability (as defined
below) or without Cause (as defined below), the unvested portion of the RSUs, to
the extent not previously canceled or forfeited, shall vest in accordance with
the terms of this Agreement, but any conditions contained in this Agreement
which would require the Employee to be an employee of the Company on a specified
date shall have no force or effect. The waiver of the condition that the
Employee be an employee of the Company contained above in the event of the
termination of the Employee due to Disability or without Cause shall be
conditioned upon the Employee executing a release in accordance with Section
6(f)(i) of the Employment Agreement, dated as of May 5, 2004, between the
Company and the Employee.

(c) “Cause” shall means the occurrence or existence of any of the following:

(i) a breach by the Employee of the terms of his employment or of his duty not
to engage in any transaction that represents, directly or indirectly,
self-dealing with the Company or any of its affiliates (which, for purposes
hereof, shall mean any individual, corporation, partnership, association,
limited liability company, trust, estate, or other entity or organization
directly or indirectly controlling, controlled by, or under direct or indirect
common control with the Company) which has not been approved by a majority of
the disinterested directors of the Board of Directors, if in any such case such
breach remains uncured after five days have elapsed following the date on which
the Company gives the Employee written notice of such breach;

(ii) the breach by the Employee of any duty referred to in clause (i) above with
respect to which at least one prior notice was given under clause (i);

(iii) any act of dishonesty, misappropriation, embezzlement, intentional fraud,
or similar conduct by the Employee involving the Company or any of its
affiliates;

(iv) the conviction or the plea of nolo contendere or the equivalent in respect
of a felony;

(v) any damage of a material nature to any property of the Company or any of its
affiliates caused by the Employee’s willful or grossly negligent conduct;

(vi) the repeated nonprescription use of any controlled substance, or the
repeated use of alcohol or any other non-controlled substance that the Board of
Directors

 

 


--------------------------------------------------------------------------------



13

reasonably determines renders the Employee unfit to serve as an officer or
employee of the Company or its affiliates;

(vii) the Employee’s failure to comply with the Chief Executive Officer’s or the
Board of Director’s reasonable written instructions; or

(viii) conduct by the Employee that in a good faith written determination of the
Board of Directors demonstrates unfitness to serve as an officer or employee of
the Company or its affiliates, including, without limitation, a failure of the
Employee to cooperate with the Company in respect of any investigation or a
finding by the Board of Directors or any regulatory authority that the Employee
committed acts of unlawful harassment or violated any other state, federal or
local law or ordinance prohibiting discrimination in employment applicable to
the business of the Company or any of its affiliates.

(d) “Disability” shall mean the Employee is unable to perform the essential
duties and functions of his position because of a disability, even with a
reasonable accommodation, for one hundred eighty days within any three hundred
sixty-five day period. Upon making a determination of Disability, the Company
shall determine the date of the Employee’s termination of employment.

5. Term. This Agreement and the RSUs shall terminate on August 8, 2006.

6. Non-transferable. The RSUs may not be transferred, assigned, pledged or
hypothecated in any manner (whether by operation of law or otherwise) other than
by will or by the applicable laws of descent and distribution, and shall not be
subject to execution, attachment or similar process. Any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of RSUs or of any right or
privilege conferred hereby shall be null and void.

7. Withholding. Prior to delivery of the Shares pursuant to this Agreement, the
Company shall determine the amount of any United States federal, state and local
income tax which is required to be withheld under applicable law and shall, as a
condition of delivery of certificates representing the Shares pursuant to this
Agreement, collect from the Employee the amount of any such tax to the extent
not previously withheld.

8. Rights of the Employee. Neither this Agreement nor the RSUs shall confer upon
the Employee any right to, or guarantee of, continued employment by the Company,
or in any way limit the right of the Company to terminate the employment of the
Employee at any time, subject to the terms of any written employment or similar
agreement between the Company and the Employee.

9. Professional Advice. The acceptance of the RSUs may have consequences under
federal and state tax and securities laws that may vary depending upon the
individual circumstances of the Employee. Accordingly, the Employee acknowledges
that the Employee has been advised to consult his or her personal legal and tax
advisor in connection with this Agreement and the RSUs.

 

 


--------------------------------------------------------------------------------



14

10. Agreement Subject to the Plan. This Agreement and the RSUs are subject to
the terms and conditions set forth in the Plan, which terms and conditions are
incorporated herein by reference. A copy of the Plan previously has been
delivered to the Employee. This Agreement and the Plan constitute the entire
understanding between the Company and the Employee with respect to the RSUs.

11. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, and shall bind and inure to
the benefit of the heirs, executors, personal representatives, successors and
assigns of the parties hereto.

12. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given when delivered personally or when telecopied (with
confirmation of transmission received by the sender), three business days after
being sent by certified mail, postage prepaid, return receipt requested or one
business day after being delivered to a nationally recognized overnight courier
with next day delivery specified to the parties at the following addresses (or
at such other address for a party as shall be specified by like notice):

 

Company:

 

Sirius Satellite Radio Inc.
1221 Avenue of the Americas
36th Floor
New York, New York 10020
Attention: General Counsel

 

 

 

Employee:

 

Address on file at the
office of the Company

Notices sent by email or other electronic means not specifically authorized by
this Agreement shall not be effective for any purpose of this Agreement.

13. Binding Effect. This Agreement has been duly executed and delivered by the
Company and constitutes the legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance or transfer, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.

 

 


--------------------------------------------------------------------------------



15

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

SIRIUS SATELLITE RADIO INC.

 

EMPLOYEE:

By: 






 






 

John H. Schultz
Senior Vice President,
Human Resources

 

Scott Greenstein

 

 


--------------------------------------------------------------------------------